UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL WALKER,

                         Plaintiff,

                  -v.-

THE CITY OF NEW YORK, CAROLYN
SANDERS, NADENE PINNOCK, VICKI                     17 Civ. 9414 (KPF)
BURGESS, NINA EDWARDS, JOHN
AND JANE DOES 1 THRU 20, in their                OPINION AND ORDER
individual and official capacities,
CYNTHIA BRAUN, NEW YORK CITY
HEALTH AND HOSPITALS
CORPORATION,

                         Defendants.


KATHERINE POLK FAILLA, District Judge:

      The instant matter concerns allegations of discrimination and

constitutional violations that have been brought by a legally blind inmate to

redress incidents that occurred while he was detained at the Rikers Island

correctional facility in 2017. Defendants have responded with a motion to

dismiss, arguing procedural and substantive infirmities in Plaintiff’s pleadings

that cannot be redressed by amendment. For the reasons stated in this

Opinion, certain of Plaintiff’s claims under the Americans with Disabilities Act

of 1990 (the “ADA”) survive, and the remainder of Plaintiff’s claims are

dismissed with prejudice.
                                      BACKGROUND 1

A.    Factual Background

      For purposes of this motion, the Court accepts as true the well-pleaded

allegations of Plaintiff’s pleadings. Plaintiff, who is proceeding pro se, is legally

blind; in 2017, he was detained at the Otis Bantum Correctional Center (the

“OBCC”), and then at the North Infirmary Command (the “NIC”), both of which

are part of the Rikers Island correctional facility complex in New York City.

(Compl. ¶¶ 1-3, 29-32). 2 Defendant Cynthia Braun is the Commissioner of the

New York City Department of Correction (the “DOC”); she replaces Joseph

Ponte, the former DOC Commissioner whom Plaintiff initially named in the

Complaint. (Compl. ¶ 5; see Supp. Compl. Caption). Defendant Carolyn

Sanders is the Warden and highest ranking official at NIC. (Compl. ¶ 6).

Defendant Nadene Pinnock is the Deputy General Counsel of the DOC. (Id. at



1     In consideration of Plaintiff’s pro se status, the Court has reviewed several of Plaintiff’s
      submissions for factual allegations, including his complaint (the “Complaint” or
      “Compl.” (Dkt. #2)), as well as various supplemental pleadings filed on this Court’s
      electronic case filing system on March 20, 2018 (Dkt. #16 (the “March Supplemental
      Complaint” or “Mar. Supp. Compl.”)), April 16, 2018 (the “April Supplemental
      Complaint” or “Apr. Supp. Compl.” (Dkt. #25)), May 3, 2018 (the “May Supplemental
      Complaint” or “May Supp. Compl.” (Dkt. #26)), and December 19, 2018 (the “December
      Supplemental Complaint” or “Dec. Supp. Compl.” (Dkt. #41)). Several of these
      documents were filed in response to pre-motion and motion-related submissions by
      Defendants; however intended, the Court believes them to be best construed as
      supplements to the Complaint. For convenience, the Court refers to Defendants’
      memorandum of law in support of their motion to dismiss as “Def. Br.” (Dkt. #37), to
      Plaintiff’s opposition to the motion to dismiss as “Pl. Opp.” (Dkt. #38), and to
      Defendants’ reply as “Def. Reply” (Dkt. #39).
2     The New York City Department of Correction is a nonsuable entity, while the Health and
      Hospitals Corporation (“HHC”) is a suable entity. See N.Y. City Charter ch. 17, § 396
      (“All actions and proceedings for the recovery of penalties for the violation of any law
      shall be brought in the name of the city of New York and not in that of any agency,
      except where otherwise provided by law.”); N.Y. Unconsol. L. § 7385(1) (giving HHC the
      power “[t]o sue and be sued”).

                                               2
¶ 7). Defendant Vicki Burgess is a DOC correction officer. (Id. at ¶ 9).

Defendant Nina Edwards is a DOC disability rights coordinator. (Id. at ¶ 10).

      Prior to entering DOC custody, Plaintiff sustained injuries that included

“[b]lindness in both eyes, broken finger, [s]titches in right leg open wounds

(tibia fibula), swelling and lacerations of facial area closed eye, contusion of left

leg, high fever, and dizziness.” (Mar. Supp. Compl. ¶ 6). According to Plaintiff,

these symptoms were initially ignored, and Plaintiff was denied medical care

over the course of 32 hours, while he was in the new admittance holding pen at

Rikers Island. (Id. at ¶ 7). Plaintiff was eventually transferred to a medical

unit within OBCC and provided with crutches. (Id.). Plaintiff there informed

the medical staff of his pre-existing condition of advanced glaucoma. (Id.).

      From January 8, 2017, until January 20, 2017, Plaintiff was housed in

the Security Risk Group (or “SRG”) at OBCC, in an upper dormitory reached by

three flights of stairs, along with other inmates who were gang members,

despite Plaintiff’s having “injuries to the right leg and contusions on the left leg

with crutches and a broken finger and [being] clearly disabled[.]” (Compl. ¶ 29;

Mar. Supp. Compl. ¶¶ 7-8). 3 Plaintiff was also transported on a general

population bus, rather than a “para van transport” for people with disabilities.

(Compl. ¶ 31). Plaintiff feared for his safety, causing him “difficulties using the


3     Plaintiff does not explain how he came to be housed initially in SRG. From Plaintiff’s
      submissions, and from documents referenced in or attached as exhibits to those
      submissions, the Court understands that Plaintiff was then being detained at Rikers
      Island as a result of two indictments charging him with robbery, burglary, and other
      offenses alleged to have been committed in September 2016 and January 2017. (See Pl.
      Opp., Ex. A (opinion denying motion pursuant to N.Y. Penal Law § 440.20 (the “440.20
      Opinion”))).

                                            3
rest room, [using the] telephone, writing letters, showering, safe keeping

personal items, and protecting himself from harm.” (Mar. Supp. Compl. ¶ 8).

Plaintiff “repeatedly sign[ed] up for sick-call and filed complaints to try to get

properly housed in handicap housing[.]” (Compl. ¶ 31). 4 After placing sick

calls daily, and lodging complaints repeatedly, Plaintiff was eventually

examined by an eye specialist, who diagnosed him as legally blind. (Mar. Supp.

Compl. ¶ 8; see also Compl., Ex. E (September 8, 2017 diagnosis of legal

blindness by physician at NIC)).

      On January 20, 2017, Plaintiff was transferred to NIC, where he was

“informed that handicap housing was shut down,” and placed in a medical unit

dormitory. (Compl. ¶ 32; Mar. Supp. Compl. ¶ 10). While in the medical unit,

Plaintiff was issued a “short” blind mobility cane. (Compl. ¶ 33). Plaintiff

alleges that he should have been issued a “tall” blind mobility cane, and that

the cane provided to him “was too short” for him to use. (Id.). Plaintiff also

lacked an inmate mobility assistant, or sighted guide, to assist him in his

movements around the facility. (Id. at ¶ 34). The Court understands that

Plaintiff is not only challenging prison officials’ failure to act on his requests for

accommodations, but also their failure to advise him of available resources for

blind inmates. As stated in the pleadings, Plaintiff was compelled to

“[c]ontinue on crutches, without [a] mobility guide, social worker, or information

on Reasonable Accommodations within [the] facility [which] should have



4     For ease of reference, the Court will at times repeat Plaintiff’s nomenclature of
      “handicap housing” to refer to housing for people with disabilities at Rikers Island.

                                              4
consist[ed] of, free matter for the blind mail, mobility guide, Blind cane, video

Court, and devices within facility law library, corrective lenses, social worker,

phone system, large lettering commissary purchases, [and] Braille courses.”

(Mar. Supp. Compl. ¶ 10 (first emphasis added, second emphasis in original)).

      Plaintiff was also allegedly denied access to assistive devices in the law

library, and this denial forms a significant portion of his factual allegations

against Defendants. 5 According to the operative Complaint:

             Plaintiff went to the law library, and asked Defendant
             VICKI BURGESS, the law library officer, about
             assistive devices to utilize for “legally blind” and
             visually impaired inmates.        Plaintiff showed the
             Defendant       his   grievance     about     reasonable
             accommodations and letter from [Deputy] of Programs
             Ms. Chaplin, and Defendant NINA EDWARDS about
             assistive devices being in the law library, and
             Defendant BURGESS denied plaintiff from utilizing the
             assistive devices, stating his medical documents of
             being legally blind and paper work had no[] merit, and
             that he could not utilize any assistive devices which
             fall[] under reasonable accommodations.

(Compl. ¶ 36). Plaintiff’s March Supplemental Complaint further specifies:

             In and around [July 20, 2017,] plaintiff entered the
             Law library at (NIC) North Infirmary Command.
             Seeking assistance in utilizing devices, under
             Reasonable Accommodations relating to visual
             Impairment, such as qualified readers, taped texts, or
             other effective methods available to individuals with
             visual impairment, acquisition, or modification of
             equipment or devices.          Upon entering[, Plaintiff]
             received little if any assistance.


5     Plaintiff does not indicate whether his law library claims pertain to the libraries at
      OBCC, NIC, or both. From the documents attached to Plaintiff’s pleadings, the Court
      understands the claims to pertain to the NIC library. Identifying the precise facility or
      facilities to which Plaintiff’s claims pertain is unnecessary for the Court’s evaluation of
      those claims at this stage of the proceeding.

                                               5
(Mar. Supp. Compl. ¶ 29).

      Thereafter, Plaintiff contacted Defendant Nina Edwards to request

reasonable accommodations. (Compl. ¶ 37). According to the Complaint,

“[w]hen plaintiff contacted defendant NINA EDWARDS, she referred the request

for reasonable accommodations to [another person] when she [was] supposed

to have handled it herself[,]” suggesting that Defendant Edwards may have

delayed or impaired Plaintiff’s attempts to access accommodations. (Id.).

Additional information is provided in Plaintiff’s March Supplemental

Complaint:

             [A] law Clerk directed him to [a] posting containing
             Nina Edwards’s incorrect information of location.
             Plaintiff addresse[d] a letter to Nina Edwards resulting
             in return to sender due to incorrect address....
             [P]revious complaints ... were ignore[d] at the hands of
             Nina Edwards. Plaintiff filed a grievance. On [August
             13, 2017,] due to no response [Plaintiff] filed a second
             grievance involving reasonable accommodations within
             [the] court system ... and communication barriers.
             (DOCS) fail[ed] to make such facilities privileges,
             advantages, or Accommodations available through
             alternative methods.... In and around the date of
             [August 18, 2017, Plaintiff] receive[d] [a] visit from
             Deputy of Programs Ms. Chaplin. [Plaintiff stated his]
             grievance pertaining to devices, under Reasonable
             Accommodations within the facility law library.... In
             and around [August 18, 2017, Plaintiff] entered the
             law library and was told by [Defendant Burgess that
             she was] unaware of any access to devices[.]

(Mar. Supp. Compl. ¶ 29). Plaintiff filed a grievance with both the

superintendent and Defendant Edwards in or about August 30, 2017, to no

avail. (Id.). Plaintiff alleges here that his “inability to utilize the law library

[caused him to] suffer[] injuries” because it impeded his ability to advocate for

                                           6
himself in his legal proceedings and left him “[u]nable to determine contents of

documents.” (Id. at ¶¶ 33-34).

       Copies of Plaintiff’s requests for reasonable accommodations of his

disability at the law library are attached to his pleadings. The first request is

contained in an Inmate Grievance and Request Program (“IGRP”) statement

form dated July 20, 2017, wherein Plaintiff stated: “I am requesting a device to

use inside of [the] law library to read ... documents because I’m unable to see

due to being legally blind.” (Compl., Ex. 1 at 4). Also attached is a response,

dated August 18, 2017, which states: “Please be advised that the Disability

Rights Coordinator for Inmates has received your request for an

accommodation ... you will be informed of a determination as soon as possible.”

(Id. at 5).

       The second grievance, an appeal to the Warden of NIC dated August 18,

2017, states:

              I have been informed that the assistive devices [were]
              in the law library, however the law library officer has
              stated that I’m unable to use it and I’ve been denied
              reasonable accommodations Under the American with
              Disabilities Act, the ADA coordinator was suppose[d] to
              assure that I got reasonable accommodations, and
              suppose[d] to respond better to request for it[.]

(Compl., Ex. 1 at 6).

       Plaintiff’s third grievance, an appeal to the DOC dated August 31, 2017,

states:

              There is no assistive device in the law library that
              “legally Blind” and visually impaired inmates can
              utilize[], I was told that there was some in the law
              library then told by the law library officer BURGESS
                                         7
             that I couldn’t utilize the assistive devices which she
             discriminated against me in regards to programs and
             services available.... I would like to know exactly what
             reasonable accommodations purchases were made ...
             because there [are] no assistive devices in the law
             library and I was denied from utilizing them by law
             library officer Burgess.

(Compl., Ex. 1 at 7-8). 6

      Among the exhibits to Plaintiff’s December Supplemental Complaint is a

different IGRP form, dated August 13, 2017, in which Plaintiff grieves the lack

of reasonable accommodations in his housing:

             I am “legally blind” and requesting reasonable
             accommodations of a mobility guide to assist me with
             my daily living[.    T]here is suppose[d] to be two
             inmates employed to assist legally blind and visually
             impaired inmates with their daily living however the
             disability Dorm is closed down and in Dorm 2 they
             have dis[a]bled inmates with inmate assistants
             available].] I need help. [A]lso I am being transported
             via regu[lar] bus when I [am supposed] to be
             transported by para van transport with the shoulder
             strap, in accordance with the “ADA” requirements.

(Dec. Supp. Compl., Ex. D).

      Separately, Plaintiff alleges that the NIC facility lacked several

accommodations for inmates in wheelchairs or who have difficulty hearing,

such as non-slip shower mats and wheelchair-accessible exits, handrails, and

proper ramps. (Compl. ¶¶ 28-29, 42-58). Plaintiff also alleges that he was

retaliated against for filing complaints and grievances. (Id. at ¶ 77).


6     Also attached to the Complaint is Plaintiff’s completed “request for reasonable
      accommodations for inmates with sensorial disabilities form,” dated October 2, 2017.
      (Compl., Ex. 1 at 18). However, as the form makes clear, this request was submitted to
      officials at the Sullivan Correctional Facility, where Plaintiff is currently incarcerated,
      and not Rikers Island.

                                               8
B.      Procedural Background

        1.    Plaintiff’s Pleadings

        Plaintiff commenced this action on November 30, 2017. (Dkt. #2). He

brings claims under 42 U.S.C. § 1983; Title II of the ADA, 29 U.S.C. §§ 12131-

12134, 12141-12150, 12160-12165; and § 504 of the Rehabilitation Act of

1973, 29 U.S.C. § 794. (Compl. ¶¶ 18, 67-80). Plaintiff also brings claims for

contempt of court, and state-law claims for negligence. (Id. at ¶¶ 81-88, 94-

97). He seeks injunctive, declaratory, and monetary relief. (Id. at ¶¶ 98-101).

        On March 20, 2018, Plaintiff filed the first of several supplemental

factual allegations (Dkt. #16), which he later informed the Court were not

intended to replace the original Complaint (see Dkt. #20). Given Plaintiff’s pro

se status, the Court will nonetheless consider the facts alleged in Plaintiff’s

later submissions as supplemental to his Complaint. Additional factual

submissions were filed on April 16, 2018 (Dkt. #25), and May 3, 2018 (Dkt.

#26).

        On December 19, 2018, after briefing on the motion to dismiss had

concluded, Plaintiff submitted an additional set of factual allegations, entitled

“Supporting Evidence of Federal Claims.” (Dkt. #41). The document contains

many of the same allegations, and attaches many of the same exhibits, as his

prior two submissions. However, as described above, it contains an additional

IGRP form from August 12, 2017, in which Plaintiff seeks a mobility guide and

“para van” transportation.




                                         9
        2.    The Instant Motion

        On July 30, 2018, Defendants moved to dismiss the Complaint in its

entirety. (Dkt. #35). Plaintiff submitted a memorandum in opposition on

August 13, 2018 (Dkt. #38), and Defendants replied on October 5, 2018 (Dkt.

#39).

                                    DISCUSSION

A.      Applicable Law

        When considering a motion to dismiss under Rule 12(b)(6), the court

must “draw all reasonable inferences in [the non-movant’s] favor, assume all

well-pleaded factual allegations to be true, and determine whether they

plausibly give rise to an entitlement to relief.” Faber v. Metro. Life Ins. Co., 648

F.3d 98, 104 (2d Cir. 2011) (internal citations and quotation marks omitted). A

claimant prevails on a motion to dismiss if the complaint “contain[s] sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

        In light of Plaintiff’s pro se status, the Court will construe his pleadings

“liberally and ‘interpret them to raise the strongest arguments that they

suggest.’” Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006) (quoting Burgos v.

Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)); see also McLeod v. Jewish Guild for

the Blind, 864 F.3d 154, 158 (2d Cir. 2017). In addition, the Court has

considered factual allegations and exhibits submitted by Plaintiff in the various

submissions he has filed after the Complaint. See generally Walker v. Schult,

                                          10
717 F.3d 119, 122 n.1 (2d Cir. 2013) (“A district court deciding a motion to

dismiss may consider factual allegations made by a pro se party in his papers

opposing the motion.”). And while a plaintiff’s pleadings are typically limited to

the complaint itself and any documents “attached to it as an exhibit or any

statements or documents incorporated in it by reference[,]” Int’l Audiotext

Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995) (internal

quotation marks and citation omitted), this Court has also considered

documents submitted with Plaintiff’s moving papers, see Gill v. Mooney, 824

F.2d 192, 194 (2d Cir. 1987) (upholding district court’s consideration of an

affidavit filed by a pro se plaintiff in opposition to a motion to dismiss).

B.    Analysis

      1.     Plaintiff’s Claims for Declaratory and Injunctive Relief Are
             Dismissed as Moot

      As a preliminary matter, the Court considers whether any of Plaintiff’s

claims is moot because Plaintiff is no longer in DOC custody. “It is settled in

this Circuit that a transfer from a prison facility moots an action for injunctive

relief against the transferring facility. On the other hand, the transfer does not

moot an action for damages.” Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir.

1996). “[A]n inmate’s transfer from a prison facility generally moots claims for

declaratory and injunctive relief against officials of that facility.” Salahuddin v.

Goord, 467 F.3d 263, 272 (2d Cir. 2006). (See also Def. Br. 21).

      Plaintiff acknowledges that he is “presently under the care, custody and

control of ... Sullivan Correctional Facility” in Fallsburg, New York. (Pl.



                                         11
Opp. 1). As Plaintiff is no longer in the custody of the DOC, his claims for

declaratory and injunctive relief are dismissed.

      2.     Plaintiff’s Claims Under the ADA Survive in Part and Are
             Dismissed in Part

             a.     Pleading an Adequate Claim Under the ADA

      To state a claim under the ADA, plaintiffs must show “that [i] they are

‘qualified individuals’ with a disability; [ii] that the defendants are subject to

the ADA; and [iii] that plaintiffs were denied the opportunity to participate in or

benefit from defendants’ services, programs, or activities, or were otherwise

discriminated against by defendants, by reason of plaintiffs’ disabilities.”

Henrietta D. v. Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003); accord Bolmer v.

Oliveira, 594 F.3d 134, 148 (2d Cir. 2010). 7 Further, in this Circuit, a plaintiff

generally bears the burden of requesting an accommodation prior to bringing

an ADA claim for its denial. See Graves v. Finch Pruyn & Co., 457 F.3d 181,

184 (2d Cir. 2006) (“This request would matter because, generally, it is the

responsibility of the individual with a disability to inform the employer that an

accommodation is needed.” (internal citation and quotation marks omitted)); cf.

United Spinal Ass’n v. Bd. of Elections in City of New York, 882 F. Supp. 2d 615,

626 (S.D.N.Y. 2012) (“Rather, to demonstrate that individuals were deprived of



7     Plaintiff’s claims under the ADA and the Rehabilitation Act are evaluated using the
      same standards. See Henrietta D. v. Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003); cf.
      Logan v. Matveevskii, 57 F. Supp. 3d 234, 254 (S.D.N.Y. 2014) (discussing differences
      between ADA and Rehabilitation Act, including that Rehabilitation Act applies solely to
      federally-funded programs and is limited to denials of benefits “solely by reason of ...
      disability” (citing 29 U.S.C. § 794(a))). The Court’s references in this section of the
      Opinion to Plaintiff’s claims under the ADA should be read to include his correlative
      Rehabilitation Act claims.

                                             12
an opportunity or benefit or discriminated against by reason of their

disabilities, Plaintiffs must demonstrate that Defendants failed to undertake

some feasible measure to improve accessibility[.]”), aff’d sub nom. Disabled in

Action v. Bd. of Elections in City of New York, 752 F.3d 189 (2d Cir. 2014).

             b.    Plaintiff’s ADA Claims Against the Individual Defendants
                   Are Dismissed

      “[P]laintiffs may not bring suits for money damages against individual

defendants under the ADA.” Askins v. New York City Transit, No. 11 Civ. 6371

(PGG), 2013 WL 142007, at *4 (S.D.N.Y. Jan. 8, 2013) (emphasis added)

(collecting authorities); see also 42 U.S.C. §§ 12131-12132 (stating that the

ADA prohibits discrimination by public entities, not by individuals). Instead,

“Title II and Rehabilitation Act suits for prospective injunctive relief may ...

proceed against individual officers in their official capacity.” Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009).

      Defendants argue for dismissal of the ADA claims against the individual

Defendants on the basis that Plaintiff “cannot assert ADA claims against

individual defendants.” (Def. Br. 14). Defendants are correct that, to the

extent that Plaintiff seeks money damages against the individual Defendants

under the ADA, such claims must be, and are, dismissed. See 42 U.S.C.

§§ 12131-12132; Askins, 2013 WL 142007, at *4. And while the ADA could

support claims for injunctive relief against individual defendants, see Harris,

572 F.3d at 72, such claims have been mooted in this case by Plaintiff’s

transfer from the facilities where the conduct complained of is alleged to have



                                         13
taken place. Therefore, Plaintiff’s ADA claims against the individual

Defendants are dismissed.

             c.     Plaintiff’s ADA Claims Against the Institutional
                    Defendants Survive in Part and Are Dismissed in Part

      Plaintiff’s ADA claims against the institutional Defendants for monetary

damages remain to be considered. Defendants concede that Plaintiff is a

“qualified individual with a disability as defined by the ADA,” and that the

institutional Defendants — DOC (subsumed by Defendant City of New York)

and HHC — are subject to the ADA. (Def. Br. 16). However, Defendants

maintain that Plaintiff has failed adequately to plead the third, denial-of-

services prong of an ADA claim. (Id.). On that prong, Plaintiff’s pleadings

present three categories of ADA-related allegations that the Court will address

in turn: (i) failure to provide assistive devices in the law library; (ii) failure to

provide accommodations with respect to Plaintiff’s housing, including a

mobility guide, separate housing, a longer cane, and separate busing, as well

as a failure to provide free postal services; and (iii) non-compliance with ADA

guidelines and alleged contempt of court.

                    i.     Plaintiff’s ADA Claim for Denial of Reasonable
                           Accommodations in the Law Library Survives

      Plaintiff alleges that he requested access to assistive devices in the law

library, and that he was not provided with such devices, including specifically

that Defendant Vicky Burgess denied him access to such devices. (Compl.

¶ 36; see also Pl. Opp. 14). Plaintiff filed multiple written grievances seeking

access to the law library, copies of which are appended to the Complaint.


                                           14
(Compl. ¶ 36, Ex. 1). He also showed Defendant Burgess a letter indicating the

existence of the assistive devices, all without success. (Id. at ¶ 36). Plaintiff

contends that he was “unlawfully denied to utilize visual impairment devices

during a critical stage of his criminal proceedings[.]” (Pl. Opp. 13).

      Relatedly, Plaintiff argues that the law library “falls below any known

acceptable standard” because it lacks sufficient volumes, and has “outdated

software, inoperable typewriters, [and] limited employees with neither

knowledgeable insight nor law experience.” (Pl. Opp. 13). In Plaintiff’s view,

“reasonable accommodations for his visual impairment [include] devices such

as Sensorial disability law clerk, computers with Thin Client software, zoom-in

features, and key boards with large case lettering, also free matter for the blind

postage.” (Id. at 14).

      Defendants’ brief initially appears to seek dismissal of all of Plaintiff’s

ADA claims, including his claims for denial of access to assistive devices in the

law library and blind mail, on the grounds that “[Plaintiff] has not alleged that

he was denied meaningful access to prison services or programs, and because

he does not allege that he actually requested any particular accommodation

and was subsequently denied such accommodation.” (Def. Br. 16 (emphasis

added)). One page later, Defendants qualify this argument: “Plaintiff alleges

that he was denied numerous accommodations…. Other than with respect to

Plaintiff’s allegations regarding the law library and blind mail however, Plaintiff

fails to allege that he was prevented from participating in or benefitting from

prison programs because of his disability.” (Id. at 17). And one page after that,

                                         15
Defendants qualify their argument even further: “[A]part from assistive devices

in the law library, nowhere in the Complaint, or any other part of his pleadings,

does he allege that he actually requested the accommodations which he alleges

he was denied.” (Id. at 18).

      Therefore, specifically as to assistive devices in the law library, the Court

understands Defendants to acknowledge that Plaintiff has adequately alleged

that he actually requested the accommodations he was denied. Nonetheless,

Defendants argue that Plaintiff’s ADA claim should fail because, in Defendants’

view, Plaintiff has not adequately alleged that he was denied meaningful access

to prison services or programs. (See Def. Br. 18 (asserting that Plaintiff has

failed adequately to plead a denial of “meaningful access to prison services or

programs” (emphasis added)); see also id. at 19).

      The Second Circuit has explored the intersection of the ADA concepts of

“reasonable accommodation” and “meaningful access” in the prison context in

Wright v. New York State Department of Corrections, 831 F.3d 64, 73-76 (2d Cir.

2016). The plaintiff in that case was confined to a wheelchair; he challenged

the mobility assistance program implemented state-wide by the New York State

Department of Corrections and Community Supervision (“DOCCS”), which

program, among other things, contained a blanket proscription on motorized

wheelchairs. Id. at 68. Ultimately, the Court concluded that genuine disputes

of fact remained concerning whether the program provided meaningful access

to DOCCS services, and whether allowing the plaintiff to use a motorized

wheelchair would amount to an undue burden to prison officials. Id. at 68-69.

                                        16
More broadly, the Court found that a blanket ban, without any individualized

inquiry, violated the ADA and the Rehabilitation Act. Id.

      The Wright Court explained the obligation of prison officials to provide

meaningful access to prison programs and services:

            A reasonable accommodation must provide effective
            access to prison activities and programs. That is, the
            accommodation         must     overcome       structural
            impediments and non-trivial temporal delays that limit
            access to programs, services, and activities.        An
            accommodation is not plainly reasonable if it is so
            inadequate that it deters the plaintiff from attempting
            to access the services otherwise available to him.
            In short, providing meaningful access requires just
            that — granting inmates meaningful participation in
            prison activities and programs.

831 F.3d at 73 (internal citations omitted); see id. at 75 (“While we are sensitive

to the fact that prisons are unique environments with heightened security and

safety concerns, because the ADA and RA ‘unmistakably’ apply to State prisons

and prisoners, DOCCS is statutorily required to ensure that all of their

inmates, including [the plaintiff], have the opportunity effectively to access the

services and programs DOCCS provides.” (internal citations omitted)).

      Viewed through the lens of Wright, the Court finds that Plaintiff has

adequately stated a claim under the ADA based on the lack of assistive devices

in the law library. Plaintiff repeatedly requested, and was denied, reasonable

accommodations for visually impaired persons to access the law library. These

denials impeded, if not outright prevented, Plaintiff from using the law library.

And the law library is a vital public service, which Plaintiff was denied the

opportunity to participate in and benefit from as a result of his disability. See


                                        17
Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210-11 (1998) (holding that a state

prison’s law library constitutes a public service under the ADA). Defendants’

motion to dismiss that portion of Plaintiff’s claim is therefore denied. See

Phelan v. Thomas, 439 F. App’x 48, 51 (2d Cir. 2011) (summary order)

(reversing dismissal of pro se complaint, finding that plaintiff “has alleged

specific facts to show that he is an ADA-covered individual; that he was

excluded from participation in mental health, library, and other services at the

prison, and suffered retaliation when he attempted to complain about his

treatment; and that the alleged discriminatory treatment and retaliation were

due to his disability”); cf. Carrasquillo v. City of New York, 324 F. Supp. 2d 428,

443 (S.D.N.Y. 2004) (dismissing ADA claim alleging, in part, that plaintiff was

housed far from prison library, because of failure to allege that plaintiff “was

prevented from participating in or benefiting from prison programs and services

because of his disability”).

                   ii.    Certain of Plaintiff’s Housing-Related ADA Claims
                          Survive

      Plaintiff also argues a variety of housing-related ADA claims, including

claims that he “remain[ed] in general population, without any mobility guide,

blind stick, [or] social worker, while forced to court without any handicap

accessibility transportation.” (Pl. Opp. 6; see id. at 3 (citing deficiencies

regarding “transportation, video court, social worker, medical staff, free matter

for the blind postage, closure of dorm”); see also Compl. ¶ 35 (claiming denial

of access to services for the blind from the U.S. Postal Service); Mar. Supp.



                                         18
Compl. ¶ 10 (citing deficiencies regarding “mobility guide, social worker, or

information on Reasonable Accommodations within facility should have

consisting of, free matter for the blind mail, mobility guide, Blind cane, video

Court, and devices within facility law library, corrective lenses, social worker,

phone system, large lettering commissary purchases, Braille courses”

(emphases deleted)).

      As to most of these allegations, Defendants contend that the Complaint

fails to allege that Plaintiff was denied an opportunity to participate in, or

benefit from, programs and services due to his disability. (See Def. Br. 17

(arguing the Complaint does not allege that Plaintiff was “prevented from

accessing any prison service because of his disability, or because he was not

provided an accommodation”)). 8 Moreover, according to Defendants, the

Complaint fails to allege that Plaintiff “actually requested the accommodations

which he alleges he was denied.” (Id. at 16-17; see also Def. Reply 9 (“Plaintiff

fails to allege that he ever requested a longer cane when he realized the cane

provided was allegedly inadequate ... and Plaintiff fails to allege any facts

showing that being housed in general population and having to ride a general

population bus denied him access to prison services, programs, or activities.”)).

Again, Defendants assert that “[w]ithout a request for a particular

accommodation, there can be no denial of said accommodation.” (Def. Br. 18;

see also Def. Reply 8 (“Plaintiff’s ADA claims should fail because he has not


8     Defendants understandably focus on the Complaint, not realizing that the Court would
      accept Plaintiff’s later submissions as supplemental pleadings. To be fair, the Court
      has considered Defendants’ challenges to the entirety of Plaintiff’s pleadings.

                                            19
alleged that he was denied meaningful access to prison services or programs,

and because he does not allege that he actually requested any particular

accommodation and was subsequently denied such accommodation.”)).

Plaintiff responds that Defendants had an obligation to provide proper housing

and “reasonable accommodations,” and, further, that “[i]t is not mandated that

plaintiff have to ask for these accommodations[.]” (Pl. Opp. 3).

      Defendants are correct that “to be denied a reasonable accommodation,

an individual must first request that accommodation.” (Def. Reply 9). 9 See

Graves, 457 F.3d at 184. From Plaintiff’s pleadings, including exhibits that

were filed after briefing on the motion closed, the Court discerns that Plaintiff

contemporaneously requested a mobility guide, a change of housing, and

handicapped-accessible transportation, but that he did not request the other

programs or services of which he now claims to have been deprived. (See, e.g.,

Compl. ¶¶ 31 (“The Plaintiff had to repeatedly sign up for sick-call and filed

complaints to try and get properly housed in handicap housing, and every time

he was transported via bus, instead of the para van transport that DOCS was

obligated to transport him on[.]”), 90-92 (“Plaintiff is a ‘legally blind’ individual

in accordance to law, as well as a qualified individual with a disability who

defendants refused to place in handicapped housing[.]”), Ex. 1 (grievance


9     Defendants rely on Colon v. New York State Department of Corrections and Community
      Supervision, which they argue dismissed an ADA claim for failure to allege that the
      accommodation was actually requested and denied. (Def. Reply 9). This is not an
      entirely accurate characterization of the holding in Colon, which, more precisely
      described, dismissed the plaintiff’s complaint for failure to allege the denial of an
      accommodation that was more reasonable than the one actually provided. Colon v.
      N.Y.S. State Dep’t of Corr. & Cmty. Supervision, No. 15 Civ. 7432 (NSR), 2017 WL
      4157372 at *7 (S.D.N.Y. Sept. 15, 2017).

                                            20
forms); Mar. Supp. Compl. ¶ 8 (recounting use of daily sick calls and repeated

complaints while housed in SRG to obtain change in housing); Apr. Supp.

Compl. ¶ 11 (“Medical staff under Health and Hospital failed to place plaintiff in

disable[d] unit before and after specialist determined such placement was

appropriate, coupled by returning plaintiff into same unit after plaintiff was

seen by specialist was not provided with any reasonable accommodations

clearly violated Title [II] of the ADA[.]”)).10 With respect to those putative

reasonable accommodations that Plaintiff does not allege he ever requested —

specialized postal services, a differently-sized mobility cane, corrective lenses, a

social worker, large-lettering commissary purchases, and Braille courses —

Plaintiff’s ADA claims are dismissed.

      As to the claims that remain, the Court considers the extent to which

denial of these accommodations may have impeded Plaintiff’s “opportunity to

participate in or benefit from defendants’ services, programs, or activities[.]”

Henrietta D., 331 F.3d at 272. With respect to the mobility guide and the

change in housing, the Court finds at this stage in the litigation that Plaintiff

has alleged viable claims under the ADA and the Rehabilitation Act. Indeed,

the Court views these two potential accommodations as two sides of the same

coin, namely, assisting Plaintiff in navigating his housing placement. The




10    In making this determination, the Court has considered both the grievance forms that
      Plaintiff attached to his pleadings, as well as any allegations in Plaintiff’s pleadings that
      he requested a particular accommodation (as opposed to allegations that Plaintiff was
      not provided proactively with accommodations that he did not request, such as
      corrective lenses or Braille courses).

                                               21
Court in Wright, in the context of a summary judgment motion, allowed

analogous housing access claims to go forward, finding that

             On this record, we cannot determine that DOCCS’s
             accommodations are plainly reasonable and effectively
             provide [the plaintiff] meaningful access to prison
             programs, benefits, and services because there is
             evidence that indicates the mobility assistance
             program fails to allow [the plaintiff] to move freely
             throughout the DOCCS facility and discourages his
             participation in prison activities.

831 F.3d at 73; see also id. at 73-74 (refusing to find, as a matter of law, that

mobility aides sufficed as a reasonable accommodation, observing that “the

mobility assistance program, in practice, is ineffective because it requires [the

plaintiff] to seek out and rely upon the cooperation of other inmates”). With

respect to the current motion to dismiss (as distinguished from Wright’s

summary judgment setting), the Court has an underdeveloped record

concerning the reasonable accommodations provided at OBCC and NIC and the

undue burdens, if any, of granting Plaintiff’s requests for accommodations.

Accordingly, these claims survive. 11

      The same cannot be said for Plaintiff’s requests for accommodations in

transportation. Plaintiff does not contend that he was denied access to any

prison programs or services because of his transportation on general

population buses; that his ability to access any programs or services was in

any way impaired because of the use of these buses; or that he was in any way

11    The Court observes, for example, that Plaintiff’s requests for “handicap housing” appear
      to have been denied because of the absence of available housing. The Court is also
      unaware of any available accommodations provided in the medical units at NIC, or how
      such accommodations would compare with dedicated housing for disabled inmates.
      Such issues will undoubtedly be fleshed out in discovery.

                                             22
dissuaded from using the general population buses. Instead, Plaintiff states

only that he was transported to these programs and services in a regular bus,

rather than a “para van transport with the shoulder strap.” (Dec. Supp.

Compl. at 30). These allegations do not suffice to state a claim under the ADA

or the Rehabilitation Act.

                   iii.   Plaintiff’s Claims for Non-Compliance with ADA
                          Guidelines and Contempt of Court Are Dismissed

      As a third category of ADA claims, Plaintiff alleges that DOC has failed to

comply generally with ADA Guidelines and is in contempt of various consent

decrees and settlement agreements. (Compl. ¶¶ 41-59, 94-97). To the extent

Plaintiff raises them as civil rights violations, the claims fail. “The remedy for

breach of [a consent decree] is a suit for breach of contract or enforcement of

the decree through judicial sanctions, including contempt, not an action under

§ 1983.” Batista v. Rodriguez, 702 F.2d 393, 398 (2d Cir. 1983). Plaintiff has

not adequately pleaded a claim for violation of any court decree or settlement.

See Milburn v. Coughlin, No. 79 Civ. 5077 (LAP), 2007 WL 2815640, at *3

(S.D.N.Y. Sept. 24, 2007) (outlining pleading standards).

      These claims also fail under the ADA and the Rehabilitation Act. As

Defendants observe, Plaintiff “fails to allege that he suffered any injury related

to the alleged” breaches of the consent decrees and settlement agreements,

and, indeed, “fails even to allege that the noncompliance issues ... pertained to

his disability or that his disability required accommodations in these contexts.”

(Def. Br. 20). The ADA Guidelines referenced in Plaintiff’s pleadings primarily

concern wheelchair accessibility and hearing accessibility. (See, e.g., Compl.
                                        23
¶¶ 37-59, 97). Plaintiff has not alleged that he used a wheelchair, or that he

required accommodations for a hearing impairment, at any point during the

relevant period. Accordingly, to the extent that Plaintiff’s claims of non-

compliance with ADA Guidelines address any accommodations other than

those for which he was eligible as a result of his disability, those claims are

also dismissed.

      3.     Plaintiff’s Constitutional Claims Are Dismissed

             a.    Plaintiff’s First Amendment Claim for Denial of His Right
                   of Access to the Courts Is Dismissed

      The Court now turns to Plaintiff’s constitutional claims, brought under

42 U.S.C. § 1983. “[Section 1983] creates no substantive rights; it merely

provides remedies for deprivations of rights established elsewhere.” City of

Okla. City v. Tuttle, 471 U.S. 808, 816 (1985). To plead a claim under § 1983, a

plaintiff must show “[i] the defendant acted under color of state law; and [ii] as

a result of the defendant’s actions, the plaintiff suffered a denial of [his] federal

statutory rights, or [his] constitutional rights or privileges.” Annis v. Cty. of

Westchester, 136 F.3d 239, 245 (2d Cir. 1998).

      Plaintiff’s claims of law library deficiencies are also presented as

deprivations of his First Amendment right to access the courts. In Bounds v.

Smith, the Supreme Court held that prisoners’ “constitutional right of access to

the courts requires prison authorities to assist inmates in the preparation and

filing of meaningful legal papers by providing prisoners with adequate law

libraries or adequate assistance from persons trained in the law.” 430 U.S.



                                         24
817, 828 (1977). To state a claim for denial of access to the courts, an inmate

must:

              demonstrate that the alleged shortcomings in the
              library … hindered his efforts to pursue a legal claim.
              He might show, for example, that a complaint he
              prepared was dismissed for failure to satisfy some
              technical requirement which, because of deficiencies in
              the prison’s legal assistance facilities, he could not
              have known. Or that he had suffered arguably
              actionable harm that he wished to bring before the
              courts, but was so stymied by inadequacies of the law
              library that he was unable even to file a complaint.

Lewis v. Casey, 518 U.S. 343, 351 (1996). In other words, an inmate must

“demonstrate that a nonfrivolous legal claim had been frustrated or was being

impeded.” Id. at 353.

        Moreover, the right of access extends solely to certain types of legal

claims — specifically, “direct appeals from the convictions for which [the

inmates] were incarcerated” and civil rights actions to vindicate “basic

constitutional rights.” Lewis, 518 U.S. at 354 (internal citations and quotation

marks omitted). “The tools [Bounds] requires to be provided are those that the

inmates need in order to attack their sentences, directly or collaterally, and in

order to challenge the conditions of their confinement.” Id. at 355; see

generally Grullon v. City of New Haven, 720 F.3d 133, 142 (2d Cir. 2013)

(“Allegations that a prisoner or detainee was denied meaningful access to the

courts, leaving him unable to assert an allegedly legitimate legal claim ... have

been held sufficient to withstand a motion to dismiss for failure to state a claim

on which relief can be granted.” (internal citations omitted)); Guarneri v. West,



                                         25
495 F. App’x 142, 144 (2d Cir. 2012) (summary order) (“Although prisons must

provide inmates the means to ensure a reasonably adequate opportunity to

access the courts, a prisoner claiming denial of such access must demonstrate

that the prison hindered his efforts to pursue a non-frivolous legal or

administrative action.” (internal citations omitted)).

      “[T]he right to counsel and the right of access to the courts are

interrelated, since the provision of counsel can be a means of accessing the

courts. However, the two rights are not the same.” Benjamin v. Fraser, 264

F.3d 175, 186 (2d Cir. 2001). The Second Circuit has since clarified that the

provision of counsel may obviate a claim of denial of access to the courts. In

Bourdon v. Loughren, 386 F.3d 88 (2d Cir. 2004), the Second Circuit affirmed

the dismissal of a complaint alleging violation of the right of access to the

courts by the denial of reference material in a jail law library, and inadequate

law library facilities, because the plaintiff was represented by counsel and “the

appointment of [that] counsel satisfied the state’s obligation to provide access

to the courts[.]” Id. at 89-90. Bourdon “explicitly h[e]ld that the appointment of

counsel can be a valid means of fully satisfying a state’s constitutional

obligation to provide prisoners … with access to the courts[.]” Id. at 94; see

also Spates v. Manson, 644 F.2d 80, 85 (2d Cir. 1981) (holding that “where

state-financed legal assistance is available,” a prisoner does not have “a right to

state-financed library resources”); Black v. Kurtz, No. 16 Civ. 3941 (BMC)(RLM),

2016 WL 4536869, at *1 (E.D.N.Y. Aug. 30, 2016) (concluding that plaintiff had

failed adequately to plead an “actual injury” required to state a claim for denial

                                        26
of access to courts because plaintiff had been successful in having his criminal

case dismissed, and because he had been represented by counsel in the

criminal matter); Hayes v. Cty. of Sullivan, 853 F. Supp. 2d 400, 436 (S.D.N.Y.

2012) (“[C]ourts within the Second Circuit have consistently held that a state is

not constitutionally obligated to provide a pretrial detainee with additional legal

resources, such as a law library, when that detainee is already represented by

counsel.” (internal citation, quotation, and alterations omitted)).

      Here, Plaintiff argues that “his inability to utilize any devices within the

facility law library so prejudiced him in meaningful access to the courts[.]” (Pl.

Opp. 13, 16-17). Plaintiff claims as well that the denial of free postage for blind

mail also violated his right of access to the courts. (Id. at 4, 13-17). The

following sections of Plaintiff’s pleadings, liberally construed, provide additional

allegations relevant to his access-to-courts claim:

           Plaintiff’s March Supplemental Complaint alleges that,
            in addition to his difficulty accessing the law library,
            Plaintiff’s own counsel failed to provide him with
            discovery documents, and fabricated criminal charges
            against him. (Mar. Supp. Compl. ¶¶ 2, 24-25).
            Because of the law library deficiencies, Plaintiff was
            rendered unable “to obtain documents in [his] criminal
            proceedings aside from what his defense attorney
            verbally explain[ed.]”    (Id. at ¶ 23).    As a result,
            Plaintiff alleges that he was unable “to examine
            documents[,] file motions, or unable to receive
            discovery[.]”   (Id. at ¶ 27).   “Plaintiff experience[d]
            denial in receiving discovery though [his] entire
            proceedings[.]” (Id. at ¶ 36).

           Plaintiff’s December Supplemental Complaint adds
            that the denial of reasonable accommodations in the
            law library resulted in a “denial of meaningful access
            to the courts during a critical stage of his criminal


                                        27
             proceedings weeks before hearing and trial.”                   (Dec.
             Supp. Compl. at 6). 12

      Plaintiff’s briefing identifies three purported injuries caused by the

alleged denial of access to the law library. First, it “hinder[ed Plaintiff] in being

effective resulting in accept[ance] of [a] guilty plea … [that] has now been

render[ed] as not knowingly, voluntarily and intelligently accepted.” (Pl.

Opp. 13).

      Second, Plaintiff complains that his motion to set aside his sentence as

illegal and the product of ineffective representation, which motion was filed in

state court pursuant to New York Penal Law § 440.20 (the “440.20 Motion”),

“was denied due to failure to controvert these allegations during criminal

proceedings which plaintiff challenged due to his inability to see and properly

research his criminal proceedings[.]” (Pl. Opp. 15 (emphasis added)). In

support, Plaintiff attaches a copy of the 440.20 Opinion issued on May 30,

2018, from the trial court in Kings County, denying Plaintiff’s 440.20 Motion.

(Id., Ex. A (the “440.20 Opinion”)).

      Third, Plaintiff claims that his difficulties accessing the law library

“denied [him] the opportunity to research important constitutional violations

now raised in motions.” (Pl. Opp. 14). As to this third purported injury,

Plaintiff’s March Supplemental Complaint presents additional relevant



12    Plaintiff’s April Supplemental Complaint contains a more fundamental claim that
      appointed counsel are not trained properly to represent visually impaired criminal
      clients. (See, e.g., Apr. Supp. Compl. ¶¶ 1-2). This challenge does not fit within any of
      the legal claims raised by Plaintiff in his initial Complaint, and it will not be addressed
      by the Court.

                                              28
allegations regarding an earlier lawsuit that Plaintiff filed pursuant to 42 U.S.C.

§ 1983 against the arresting officers:

            [Plaintiff’s] claim was dismissed on the grounds that it
            was not filed or served within the time frame
            prescribed.… However, it was due to the delay of the
            Office of the District Attorney, in providing the video
            tape, coupled with the Public Defenders’ derelict of
            duty in obtaining the video in a timely manner [that]
            plaintiff was unable to file the 1983 claim before the
            Court. This denial of the 1983 action on statute of
            limitations ground clearly is an injury caused by the
            parties. This inability to utilize the law library [caused
            Plaintiff the injury of] not knowing that the courts may
            not grant such applications unless [he moved for]
            tolling[.]

(Mar. Supp. Compl. ¶¶ 32-33). Plaintiff attaches a letter, dated July 7, 2017,

in which he advised the Department of Justice (“DOJ”) that he was facing a

charge of robbery, and that his public defender “[i]nform[ed] [the Civilian

Complaint Review Board, or “C.C.R.B.”] not to [discuss] my case in which I

want them to investigate my case of assault.” (Id., Ex. 1). In the letter to DOJ,

Plaintiff asked for “a lawyer that will properly represent my case as a whole as

well as charges being brought on police officers for assaulting me.” (Id.).

      Defendants make two arguments in opposition. To start, they assert that

the 440.20 Opinion undermines Plaintiff’s allegations of injury in the making of

his 440.20 Motion — both because it establishes that Plaintiff submitted the

motion on March 29, 2018, long after Plaintiff had been transferred from DOC

custody on September 14, 2017, and because it dismissed Plaintiff’s motion on

the merits rather than on procedural grounds. (Def. Reply 6). The Court

concurs, and observes as well that the state-court judge who issued the 440.20

                                         29
Opinion found no infirmities in Plaintiff’s guilty plea proceeding, while also

finding that Plaintiff’s counsel was effective for purposes of the Sixth

Amendment and the New York State Constitution. (Pl. Opp., Ex. A). See

generally 28 U.S.C. § 1738 (noting that the acts, records, and judicial

proceedings of a state “shall have the same full faith and credit in every court

within the United States and its Territories and Possessions as they have by

law or usage in the courts of such State, Territory or Possession from which

they are taken”); Allen v. McCurry, 449 U.S. 90, 103-04 (1980) (recognizing

issue preclusion for civil and criminal state court decisions in action brought

under 42 U.S.C. § 1983); Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S.

75, 84 (1984) (“Having rejected in Allen the view that state-court judgments

have no issue preclusive effect in § 1983 suits, we must reject the view that

§ 1983 prevents the judgment in petitioner’s state-court proceeding from

creating a claim preclusion bar in this case.”). 13 Accordingly, the Court finds

that Plaintiff has not adequately alleged injury in the form of either an

unknowing, involuntary, or unintelligent plea, or in the form of any

impediment to his 440.20 Motion.

13    The doctrine of issue preclusion (also known as collateral estoppel) relitigation of an
      issue when “[i] the identical issue necessarily was decided in the prior action and is
      decisive of the present action, and [ii] the party to be precluded from relitigating the
      issue had a full and fair opportunity to litigate the issue in the prior action.” Evans v.
      Ottimo, 469 F.3d 278, 281 (2d Cir. 2006) (citations omitted). On the specific issues of
      the validity of Plaintiff’s plea and the effectiveness of his counsel, the Court finds that
      all of the requirements for issue preclusion are satisfied.
      The related doctrine of claim preclusion requires “[i] a final judgment on the merits,
      [ii] by a court of competent jurisdiction, [iii] in a case involving the same parties or their
      privies, and [iv] involving the same cause of action.” EDP Med. Computer Sys., Inc. v.
      United States, 480 F.3d 621, 624 (2d Cir. 2007) (internal citation omitted); see also
      Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees, Inc., 779 F.3d 102, 108 (2d Cir.
      2015).

                                               30
      Defendants’ second argument is that Plaintiff’s access-to-courts claims

“are without merit because it is clear that Plaintiff was represented by counsel

at all times relevant to the instant action.” (Def. Reply 6). Further, Defendants

argue that “Plaintiff does not allege that Defendants in any way interfered with

his access to counsel, he only alleges that he was experienc[ing] difficulties

using the law library.” (Id.). The record only partially supports Defendants’

position.

      The 440.20 Opinion establishes that Plaintiff received the effective

assistance of counsel during his criminal proceedings for purposes of the Sixth

Amendment and the New York Constitution. (Pl. Opp., Ex. A at 5-6). And

Defendants are correct that effective assistance “is a permissible and sufficient

means of satisfying the right of access to the courts[.]” Bourdon, 386 F.3d at

96. However, that same Opinion makes clear that Plaintiff’s 440.20 Motion

was pro se. (Pl. Opp., Ex. A at 1). And Plaintiff’s March Supplemental

Complaint alleges that the public defender who acted as his counsel for

purposes of his criminal proceedings actually obstructed Plaintiff’s § 1983

claim by [i] instructing the C.C.R.B. not to investigate, and [ii] failing to provide

Plaintiff with discovery. (See Mar. Supp. Compl. ¶¶ 32-33, Ex. 1). Plaintiff’s

access to counsel for his criminal proceedings does not obviate his claim that

he was denied access to courts in filing his § 1983 assault and battery claim.

      In consequence, the Court considers whether impediment of a § 1983

claim for assault by arresting police officers qualifies an injury that can

establish standing for a claim for denial of access to the courts. The Court

                                         31
finds that it does not. Lewis limits standing for such claims to denial of the

tools that “inmates need in order to attack their sentences, directly or

collaterally, and in order to challenge the conditions of their confinement.”

Lewis, 518 U.S. at 355. Lewis further explains that “[i]mpairment of any other

litigating capacity is simply one of the incidental (and perfectly constitutional)

consequences of conviction and incarceration.” Id. (emphasis in original). To

be sure, prior to both Lewis and Bounds, the Supreme Court expressly

expanded the right of access to the courts from habeas petitions to “civil rights

actions … to protect basic constitutional rights.” See Wolff v. McDonnell, 418

U.S. 539, 579 (1974), quoted in Lewis, 518 U.S. at 354-55. Yet, Lewis

unequivocally limits the entitlement for civil rights actions to those challenging

the conditions of confinement. Lewis, 518 U.S. at 354; see also Kowalyshyn v.

Willett, No. 10 Civ. 752 (SRU), 2011 WL 1793257, at *4 (D. Conn. May 11,

2011) (“[P]risoners are entitled to legal assistance to file civil rights actions only

to the extent that those actions challenge the conditions of their confinement.”

(collecting cases)); Collins v. Goord, 438 F. Supp. 2d 399, 417 (S.D.N.Y. 2006)

(concluding that “an Article 78 petition that challenges an inmate’s remand to

SHU confinement is an action for which access to the courts is constitutionally

guaranteed”). In light of legal developments since Bounds, Plaintiff’s allegations

regarding his § 1983 action are not sufficient to state a constitutional claim for

denial of access to the courts.

      While it is not necessary to its decision, the Court pauses to note one

further flaw in Plaintiff’s access-to-court claims concerning his § 1983 action:

                                         32
they are demonstrably false. Plaintiff claims that his § 1983 action was

dismissed as untimely. (See Mar. Supp. Compl. ¶¶ 32-33). It was not.

Plaintiff filed his complaint in this District on or about August 22, 2017, and it

was transferred to the United States District Court for the Eastern District of

New York on venue grounds on or about August 25, 2017. (See Walker v. Raja,

No. 17 Civ. 6434 (CM) (S.D.N.Y.), Dkt. #1, 4; Walker v. Raja, No. 17 Civ. 5202

(PKC) (LB) (E.D.N.Y.)). According to the E.D.N.Y. docket, the case was stayed

for several months while the C.C.R.B. completed an investigation into claims of

officer misconduct. (See, e.g., No. 17 Civ. 5202, Dkt. #36 (stay order entered

April 18, 2018), 51 (order lifting stay entered August 7, 2018)). According to

the most recent docket entries, the parties are discussing potential motion

practice or trial. (See, e.g., No. 17 Civ. 5202, Dkt. #83 (defendants’ letter

motion dated February 1, 2019, regarding contemplated motion for summary

judgment)). 14

      For all of the reasons discussed in this section, Plaintiff’s claims of

deprivation of his First Amendment right to access the courts are dismissed.

             b.      Plaintiff’s Fourteenth Amendment Claims Are Dismissed

                     i.     Plaintiff Has Not Stated a Claim for Deliberate
                            Indifference to Serious Medical Needs

      Plaintiff also raises several claims under the Fourteenth Amendment,

beginning with challenges to the medical care he received at Rikers Island.


14    To the extent that Plaintiff is referencing a failure on his part to file a notice of claim
      within the 90-day window specified in N.Y. Gen. Mun. Law § 50-e, the fact remains that
      as of the date of this Opinion, his state-law claims in the E.D.N.Y. have not been
      dismissed.

                                              33
Courts in the Second Circuit analyze a pretrial detainee’s claims of

unconstitutional conditions of confinement, such as inadequate medical care,

under the Fourteenth Amendment’s Due Process Clause rather than the Eighth

Amendment’s Cruel and Unusual Punishment Clause. Darnell v. Pineiro, 849

F.3d 17, 29 (2d Cir. 2017); see generally Yates v. Villalobos, No. 15 Civ. 8068

(KPF), 2018 WL 718414, at *3 (S.D.N.Y. Feb. 5, 2018). Nevertheless, “[a]

detainee’s rights are ‘at least as great as the Eighth Amendment protections

available to a convicted prisoner.’” Id. (quoting City of Revere v. Mass. Gen.

Hosp., 463 U.S. 239, 244 (1983)).

      A claim for inadequate medical care requires a showing of “deliberate

indifference to … serious medical needs,” which in turn requires proof of two

elements: “medical need” and “deliberate indifference.” Smith v. Carpenter, 316

F.3d 178, 183-84 (2d Cir. 2003). The first element, “medical need,” is objective,

measuring “the severity of the alleged deprivation.” Id. Courts assessing this

prong “examine how the offending conduct is inadequate and what harm, if

any, the inadequacy has caused or will likely cause” the plaintiff. Salahuddin,

467 F.3d at 280. Factors informing this analysis include “[i] whether a

reasonable doctor or patient would perceive the medical need in question as

‘important and worthy of comment or treatment,’ [ii] whether the medical

condition significantly affects daily activities, and [iii] ‘the existence of chronic

and substantial pain.’” Brock v. Wright, 315 F.3d 158, 162 (2d Cir. 2003)

(quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)). In addition,




                                          34
“the actual medical consequences that flow from the alleged denial of care will

be highly relevant[.]” Smith, 316 F.3d at 187.

      The Second Circuit has clarified that the second element, “deliberate

indifference,” though often characterized as “subjective,” is better understood

as an element simply analyzing mens rea because it is “defined objectively.”

Darnell, 849 F.3d at 29, 35. Indeed, this element requires proof that the

defendant “acted intentionally to impose the alleged condition, or recklessly

failed to act with reasonable care to mitigate the risk that the condition posed

to the pretrial detainee even though the defendant[] knew, or should have

known, that the condition posed an excessive risk to health or safety.” Id. at

35. This standard therefore does not encompass “an inadvertent failure to

provide adequate medical care[.]” Estelle v. Gamble, 429 U.S. 97, 105-06

(1976).

      Plaintiff alleges inadequate medical care in the forms of failure “to employ

proper medical techniques, or adequate medical person[nel],” and failure “to

exercise professional judgment in diagnosis of his condition.” (Mar. Supp.

Compl. ¶ 16). Plaintiff argues, and the Court agrees for purposes of this

motion, that several medical conditions that he identifies along with his

blindness qualifies, in the aggregate, as a “serious medical need[].” (Pl. Opp. 9-

10; see also id. at 12 (identifying “loss of sight, broken finger[,] contusion of left

leg, lacerations stitches of right leg, [and] fever”). And the Court also accepts

for purposes of this motion Plaintiff’s contention that medical staff and

correctional officers prevented him “from receiving recommended treatment” for

                                         35
this serious medical need. (Id. at 10). Defendants argue nonetheless that

Plaintiff has failed to state a claim for deliberate indifference because the

pleadings “do[] not allege that any defendant was deliberately indifferent to a

sufficiently serious condition.” (Def. Br. 5). The Court agrees.

      Plaintiff’s pleadings fail to allege any unreasonable denials of proper

medical care, or any deterioration or worsening of any of Plaintiff’s conditions,

that resulted from a denial of proper medical care. Plaintiff does not allege that

he was ever denied medical treatment (although the Court wishes the delay in

receiving treatment were shorter than that alleged), and “does not allege facts

showing any negative consequence resulting from any alleged inadequate or

delayed medical treatment.” (Def. Reply 2). To the contrary, the Complaint

indicates that Plaintiff was diagnosed with advanced glaucoma prior to his

arrest, and that, while in custody, he received care for this condition from a

specialist, while receiving frequent medical treatment for the injuries to his

finger and leg. (See Compl., Ex. 1 at 16-17). As a result, Plaintiff has failed

adequately to plead deliberate indifference to serious medical needs under the

Fourteenth Amendment.

                   ii.   Plaintiff Has Not Stated a Claim for Violation of
                         DOC Internal Procedures

       Plaintiff also tries, without success, to establish a constitutional

violation from DOC’s alleged failure to abide by its own internal policies and

procedures. “[T]he failure to follow a DOCS Directive or prison regulation does

not give rise to a federal constitutional claim.” Rivera v. Wohlrab, 232 F. Supp.

2d 117, 123 (S.D.N.Y. 2002). Therefore, to the extent that the Complaint
                                        36
alleges violations of constitutional rights predicated on Defendants’ non-

compliance with internal policy (see Compl. ¶¶ 28-30), those portions of

Plaintiff’s Complaint do not state a claim under the Fourteenth Amendment.

                   iii.   Plaintiff Has Not Stated a Claim Relating to His
                          Conditions of Confinement at Rikers Island

      As a third argument under the Fourteenth Amendment, Plaintiff claims

that Defendants failed to protect him while he was detained at Rikers Island. It

“is a Fourteenth Amendment violation where [an] officer acted with deliberate

indifference to a substantial risk of serious harm to an inmate.” Rosen v. City

of New York, 667 F. Supp. 2d 355, 359-60 (S.D.N.Y. 2009) (citing Farmer v.

Brennan, 511 U.S. 825, 828 (1994)) (internal quotation marks omitted).

Accordingly, to state a constitutional claim for failure to protect based on

conditions of confinement, an “inmate must show [i] that the failure to

intervene or protect the inmate was sufficiently serious such that it caused an

unquestioned and serious deprivation of basic human needs and [ii] that the

defendant acted with a sufficiently culpable state of mind.” Corley v. City of

New York, No. 14 Civ. 3202 (GHW), 2017 WL 4357662, at *12 (S.D.N.Y.

Sept. 28, 2017) (internal citation and quotation marks omitted). “[A]llegations

of verbal harassment are insufficient to base a § 1983 claim if no specific

[physical] injury is alleged.” Johnson v. Eggersdorf, 8 F. App’x 140, 143 (2d Cir.

2001) (summary order).

      Here, Plaintiff argues that unsafe conditions of confinement deprived him

of his “constitutional right to be reasonably protected from constant threats of

violence and sexual assault from other inmates[.]” (Pl. Opp. 11). He alleges
                                        37
that corrections officers “[f]ailed to reasonably protect him from constant

threats of violence and exercise preventive measures from potential assaults

from other inmates while legally blind being housed inside general population

housing.” (Id.). Plaintiff argues that other inmates, who were gang members,

prevented him from using the bathroom or the phone, caused him “extreme

difficulty” in showering, navigating his environment, and identifying persons

around him, and stole his personal belongings. (Id.). And Plaintiff contends

that these inmates “received cooperation from individual correction officers[.]”

(Id.).

         Defendants correctly observe that Plaintiff has failed to show a

“substantial risk of serious harm because Plaintiff has not alleged any facts

showing an imminent or actual harm, physical violence, violence of any kind,

or any threats more than mere verbal harassment.” (Def. Br. 10). It is true, as

Plaintiff claims and Defendants concede, that Plaintiff “does not need to wait

until he is actually assaulted before obtaining relief.” (Id. (citing Woodhous v.

Virginia, 487 F.2d 889, 890 (4th Cir. 1973))). However, the Complaint

nonetheless fails to allege any facts supporting a reasonable inference that the

prison conditions described created a substantial risk of serious harm. (See

Def. Reply 2). Further, Plaintiff has failed to allege with particularity that any

Defendant acted with a culpable state of mind, as he has failed to allege that

any Defendant knew or should have known of an imminent risk of harm to his

safety from his placement for 12 days in SRG housing. (See Def. Br. 11). This

claim, too, is dismissed.

                                          38
             c.      Plaintiff’s Retaliation Claims Under the First and Fourth
                     Amendments Are Dismissed

      Plaintiff fares no better recasting certain of his claims as ones for

retaliation. To state a First Amendment claim for retaliation, a Plaintiff must

show “[i] that the speech or conduct at issue was protected, [ii] that the

defendant took adverse action against the plaintiff, and [iii] that there was a

causal connection between the protected speech and the adverse action.”

Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir. 2015) (internal citation and

quotation marks omitted).

      Plaintiff alleges that, “[i]n retaliation for [his] complaints, grievances

defendants denied him handicapped housing, denied him reasonable

accommodations, increasingly hindered [his] access to handicap housing and

assistance devices and auxiliary aids, and adequate medical care.” (Compl.

¶ 77). This bare assertion, without more, does not adequately state a claim for

First Amendment retaliation. (See Def. Br. 11-12). 15 Even if it did, Plaintiff has

failed to plead any facts that could support an inference of a causal connection

between his filing of complaints and grievances, and the alleged retaliation.

And the conclusory assertion that Defendants acted in retaliation for Plaintiff’s

grievance filings is not sufficient to plead a First Amendment claim. See Iqbal,

556 U.S. at 678.




15    Indeed, the assertion undercuts the remainder of Plaintiff’s pleadings: Plaintiff has
      alleged that these deficiencies were present from the very beginning of his detention at
      Rikers Island, and not that they were precipitated or aggravated by any protected
      speech on Plaintiff’s part.

                                             39
      In sum, Plaintiff has failed to state a claim for constitutional violations

under the First or Fourteenth Amendments. And while Plaintiff suggested a

Fourth Amendment claim in his Complaint (see Compl. ¶¶ 11, 75), there are no

allegations regarding same in any of his pleadings, and his opposition

memorandum does not mention the Fourth Amendment (see generally Pl.

Opp.). The Court does not consider Plaintiff to have alleged a Fourth

Amendment claim. Because Plaintiff has failed to plead a viable claim under

42 U.S.C. § 1983, the Court need not address subsidiary issues concerning

individual liability or Monell liability.

      4.     Plaintiff’s Claims for Compensatory Damages Under the PLRA
             Are Dismissed

      Section 803(d)(e) of the Prison Litigation Reform Act of 1996 (the “PLRA”)

mandates that “[n]o Federal civil action may be brought by a prisoner confined

in a jail, prison, or other correctional facility, for mental or emotional injury

suffered while in custody without a prior showing of physical injury[.]” 42

U.S.C. § 1997e(e). In this Circuit, plaintiffs may bring an action under the

PLRA for punitive damages for purely mental or emotional injury. Thompson v.

Carter, 284 F.3d 411, 418-19 (2d Cir. 2002). However, claims for compensatory

damages under the PLRA are generally barred unless a plaintiff also alleges

physical injury. See Leneau v. Ponte, No. 16 Civ. 776 (GHW), 2018 WL 566456,

at *17 (S.D.N.Y. Jan. 25, 2018), appeal dismissed (July 16, 2018); but cf.

Holland v. City of New York, 197 F. Supp. 3d 529, 537 (S.D.N.Y. 2016)

(“However, although the PLRA bars compensatory damages ‘for mental or



                                            40
emotional injury,’ even absent physical injury, [the plaintiff] may still recover

‘compensatory damages for the loss of a constitutional liberty interest.’”);

Rosado v. Herard, No. 12 Civ. 8943 (PGG), 2014 WL 1202513, at *13 (S.D.N.Y.

Mar. 25, 2014) (“[C]ourts in this Circuit have concluded that a physical injury

is not required for a prisoner to recover compensatory damages for the loss of a

constitutional liberty interest.” (citing Kerman v. City of New York, 374 F.3d 93,

125 (2d Cir. 2004))); Lipton v. County of Orange, N.Y., 315 F. Supp. 2d 434,

457-58 (S.D.N.Y. 2004) (discussing “an exception to the aforementioned PLRA

preclusion of compensatory damages in the absence of physical injury that is

applicable to cases wherein the constitutional right that is allegedly violated

arises under the First Amendment”). 16

      Defendants are correct that Plaintiff has failed to allege “any physical

injury as a result of the alleged conditions of confinement, the alleged failure to

protect, the alleged delay in medical treatment or any other constitutional tort.”

(Def. Br. 21). Therefore, to the extent Plaintiff seeks compensatory damages

under the PLRA, his claims are dismissed.

      5.     The Court Continues to Exercise Jurisdiction over Plaintiff’s
             State-Law Claims

      As Defendants point out, the Court has discretion to decline to exercise

supplemental jurisdiction over state-law claims that remain once all federal law

claims have been dismissed. Kolari v. New York-Presbyterian Hosp., 455 F.3d

16    The Second Circuit has not specifically addressed the interplay between the ADA and
      the PLRA, but other Circuits have concluded that the ADA does not provide an
      exception to the PLRA’s requirement of physical harm. See generally Flaming v. Alvin
      Cmty. Coll., No. CV H-17-1074 (AHB), 2018 WL 4600644, at *6 (S.D. Tex. Sept. 24,
      2018) (discussing decisions from the Fifth, Seventh, and District of Columbia Circuits).

                                             41
118, 121–22 (2d Cir. 2006). Here, several of Plaintiff’s federal-law claims

survive. Therefore, the Court will continue to exercise supplemental

jurisdiction over Plaintiff’s state-law claims.

      6.     The Court Will Not Permit Plaintiff to Amend His Complaint
             Further

      Plaintiff has not sought leave to amend, and the Court will not grant

such leave sua sponte. In recognition of Plaintiff’s pro se status, the Court has

effectively permitted him to amend his Complaint four times by accepting and

considering three supplemental pleadings and an opposition memorandum of

law that included updated factual, as well as legal, arguments. Cf. Ganley v.

City of New York, 734 F. App’x 784, 786 (2d Cir. 2018) (summary order) (“A

district court should grant a pro se litigant leave to amend ‘at least once when

a liberal reading of the complaint gives any indication that a valid claim might

be stated.’” (quoting Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)). For

this reason, and because the parties’ submissions make clear that further

amendment would be futile, the Court will not permit further amendment of

Plaintiff’s Complaint.

                                   CONCLUSION

      For the reasons stated in this Opinion, Defendants’ motion to dismiss is

GRANTED in part and DENIED in part. Plaintiff’s claims under the ADA and

the Rehabilitation Act for assistive devices, a sighted guide, and changes in

housing remain viable. His other claims are dismissed with prejudice. The

Clerk of Court is directed to terminate the motion at docket entry 35.



                                         42
       Per the Court’s individual rules, the parties are ORDERED to meet and

confer and submit a proposed case management plan to the Court on or before

March 15, 2019.

       SO ORDERED.

Dated:         February 12, 2019
               New York, New York          __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge



Sent by First Class Mail to:
Michael Walker
17-A-3801
Sullivan Correctional Facility
325 Riverside Drive
P.O. Box 116
Fallsburg, NY 12733




                                      43
